     Case 4:19-cv-03761 Document 1-2 Filed on 09/30/19 in TXSD Page 1 of 8

                                                                                                       8123/20192:39 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 36235400

                          2019-59328 / Court: 164                                                 By: Miaeda Hutchinson
                                                                                                Filed: 8/23/2019 2:39 PM

                                   CAUSE NO.

 VIRGINIA MARTINEZ,                                           IN THE DISTRICT COURT OF
 Plaintiff
                                                                   HARRIS COUNTY, TEXAS
V.
                                                                         JUDICIAL DISTRICT
STARSTONE NATIONAL
INSURANCE COMPANY
Defendant                                                              JURY TRIAL DEMAND


                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW PLAINTIFF Virginia Martinez ("Plaintiff') and files this Original Petition

against Starstone National Insurance Company ("Defendant") and, in support of thereof, would

respectfully show the Court the following:



                  I.     DISCOVERY CONTROL PLAN AND MONETARY RELIEF

1.      Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.

2.      Plaintiff seeks monetary relief under $100,000.00, including damages of any kind,

penalties, costs, expenses, prejudgment interest, and attorney's fees. Tex. R. Civ. P. 47(c)(1).

Further, Plaintiff specifies that she seeks a maximum amount of damages that does not exceed the

sum or value of $74,000, exclusive of interest and costs. Removal would be improper because

there is no federal question. Plaintiff has not asserted any claims arising under the Constitution,

treaties or laws of the United States of America. 28 U.S. Code § 1331. Further, removal would

be improper because federal courts lack subject matter jurisdiction over this action, as the matter

in controversy does not exceed the sum or value of $75,000, exclusive of interest and costs. 28

U.S. Code § 1332.




                                          EXHIBIT 2
     Case 4:19-cv-03761 Document 1-2 Filed on 09/30/19 in TXSD Page 2 of 8




                                   I.    CONDITIONS PRECEDENT

3.     Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to recovery

have been performed or have occurred.

                            III.    PARTIES, JURISDICTION AND VENUE

A.      PARTIES

4.     Plaintiff Virginia Martinez is a Texas resident, who resides in 5103 Jefferson, Houston,

Harris County, TX.

5.     Defendant Starstone National Insurance Company is an insurance company doing business

in the State of Texas, which may be served through CT Corporation System at 1999 Bryan St., Ste

900 Dallas, TX 75201 -3140.

B.      JURISDICTION

6.     The Court has subject matter jurisdiction over this cause of action because it involves an

amount in controversy in excess of the minimum jurisdictional limits of the Court.

7.     The Court has both general and specific personal jurisdiction over Defendant. The Court

has general jurisdiction over Defendant, as Defendant has sufficient minimum contacts with and

within this State and has purposefully availed itself of the privilege of conducting activities within

this State, thus invoking the benefits, protections, and obligations of this State's laws. Defendant's

contacts with this State, which are continuous and systematic, include doing business in Texas,

selling and delivering insurance products in Texas, entering into contracts for insurance in Texas

with Texas residents, insuring property located in Texas, underwriting insurance policies in Texas,

accepting policy premiums in Texas and adjusting insurance claims in Texas. This activity was

not the unilateral activity of another party or a third person.
      Case 4:19-cv-03761 Document 1-2 Filed on 09/30/19 in TXSD Page 3 of 8




8.       Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and were not

random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in suits based

on its activities. The Court has jurisdiction over Defendant because: (1) Defendant purposefully

availed itself of the benefits of conducting activities in Texas, and (2) the cause of action arises

from or relates to those contacts or activities.

9.       The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident, with

regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business of

insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.

Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff affirmatively

assert the Court's exercise of jurisdiction over Defendant comports with "traditional notions of fair

play and substantial justice."

C.       VENUE

 0.      Venue is proper in Harris County because all or a substantial part of the events or omissions

giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code § 1 5.002(a)(1).

The property subject to this dispute and which is owned by Plaintiff is located in Harris County.

The insurance policy insuring the property was executed in Harris County. The damage to the

property resulted from an event or occurrence in Harris County. The resulting insurance claim

that was made by Plaintiff, the property inspection performed by Defendant, and the denial and/or

underpayment of the insurance claim by Defendant occurred in Harris County.
      Case 4:19-cv-03761 Document 1-2 Filed on 09/30/19 in TXSD Page 4 of 8




                                  IV.     FACTUAL BACKGROUND

11.      Virginia Martinez is a named insured under a property insurance policy issued by Starstone

National Insurance Company. The policy number is ***7934.

12.     Hurricane Harvey caused major wind damage to thousands of homes in the Southeast

Texas area. Hurricane Harvey's winds were sufficient to cause damage as evidenced in this claim..

Thereafter, Plaintiffs subsequently filed a claim on her insurance policy.

13.      Defendant improperly denied and/or underpaid the claim.

14.     Defendant conducted a substandard investigation and inspection of the property, prepared

a report, which did not include all of the damages that were observed during the inspection, and

undervalued the damages observed during the inspection.

15.      Specifically, On August 28, 2017, Hurricane Harvey hit the Texas coast, which included

Harris County. The impact of this storm caused roof and interior damage to Plaintiff's house.

Specifically, the storm lifted and tore multiple shingles on her roof. As a result, the damage

exposed nails and caused water to enteir into the house. Due to the entry, parts of Plaintiff's ceiling

stained and cracked. Thereafter, Plaintiff filed a claim on his insurance policy.

16.     Defendant performed an outcome-oriented investigation of Plaintiff's claim. Defendant's

(improper) claims handling included Defendant's biased claims adjustment, and an unfair and

inequitable evaluation of Plaintiffs losses on the property. In addition, Defendant's claims

handling included both an unreasonable investigation and underpayment of Plaintiffs claim.
      Case 4:19-cv-03761 Document 1-2 Filed on 09/30/19 in TXSD Page 5 of 8




                        V.      CAUSES OF ACTION AND ATTORNEY'S FEES

17.      Plaintiff incorporates the foregoing for all purposes.

A.       BREACH OF CONTRACT

18.      Plaintiff and Defendant entered into an insurance Contract. Defendant breached this

contract by, without limitation, inadequately and/or improperly investigating Plaintiff's insurance

claim, wrongfully denying and/or underpaying the claim. Defendant damaged Plaintiff through

its actions and/or inactions described herein.

B.       PROMPT PAYMENT OF CLAIMS STATUTE

19.      Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542. 051 ei seq. of

the Texas Insurance Code.

20.•     In addition to Plaintiffs claim for damages, Defendant's violation of the Tex. Insurance

Code entitles Plaintiff to interest and attorneys' fees as set forth in Section 542.060 of the Texas

Insurance Code.

C.       BAD FAITH

21.      Defendant is an insurance company and insured Plaintiff's property. Defendant is required

to comply with Chapter 541 of the Texas Insurance Code.

22.      Defendant violated Section 541.051 of the Texas Insurance Code by, without limitation:

         1. Making statements misrepresenting the terms and/or benefits of the policy.

23.      Defendant also violated Section 541.060 by, without limitation:

        1. Misrepresenting to Plaintiff a material fact or policy provision relating to coverage at

            issue;
      Case 4:19-cv-03761 Document 1-2 Filed on 09/30/19 in TXSD Page 6 of 8




         2. Failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of

            a claim with respect to which the insurer's liability had become reasonably clear;

         3. Failing to promptly provide to Plaintiff a reasonable explanation of the basis in the

            policy, in relation to the facts or applicable law, for the insurer's denial of a claim or

            offer of a compromised settlement of a claim;

         4. Failing within a reasonable time to affirm or deny coverage of a claim to Plaintiff or

            submit a reservation of rights to Plaintiff; and/or

         5. Refusing to pay the claim without conducting a reasonable investigation with respect

            to the claim;

24.      Defendant violated Section 541.061 by, without limitation:

         1. Making an untrue statement of material fact;

         2. Failing to state a material fact necessary to make other statements made not misleading

            considering the circumstances under which the statements were made;

         3. Making a statement in a manner that would mislead a reasonably prudent person to a

            false conclusion of a material fact;

         4. Making a material misstatement of law; and/or

         5. Failing to disclose a matter required by law to be disclosed.

25.      Defendant knowingly committed the acts complained of. As such, Plaintiff is entitled to

exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-(b).

D. ATTORNEYS' FEES

26.      Plai ntiff engaged the undersigned attorneys to prosecute this lawsuit against Defendant and

agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.
      Case 4:19-cv-03761 Document 1-2 Filed on 09/30/19 in TXSD Page 7 of 8




27.       Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas Civil

Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents Plaintiff

presented the claim to Defendant, and Defendant did not tender the just amount owed before the

expiration of the 30th day after the claim was presented.

28.       Plaintiff further prays that she be awarded all reasonable attorneys' fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                VI.     TEX. R.   Civ. P. 193.7 NoricE.

29.       Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and counsel

of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those documents

produced by all parties in response to requests for production and/or requests for disclosure in this

matter.

                                        VI.       JURY DEMAND

30.       Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has tendered the

appropriate fee.

                                              VIII.   PRAYER

31.       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that, after due process of law, Plaintiff have judgment against

Defendant for actual damages, together with exemplary damages, statutory damages, treble

damages, statutory interest, pre-judgment interest, post-judgment interest, attorneys' fees, costs of

suit, and for all such other and further relief, both general and special, in law and in equity, to

which Plaintiff may be justly entitled.
Case 4:19-cv-03761 Document 1-2 Filed on 09/30/19 in TXSD Page 8 of 8




                                  Respectfully submitted,

                                  THE BUZBEE LAW FIRM

                                  By: /s/ Anthony G.Buzbee
                                       Anthony G. Buzbee
                                       State Bar No. 24001820
                                       tbuzbee@txattorneys.corn
                                       Christopher J. Leavitt
                                       State Bar No. 240533 18
                                       cleavitt@txattorneys.conn
                                       JP Morgan Chase Tower
                                       600 Travis, Suite 6850
                                       Houston, Texas 77002
                                       Telephone: (713) 223-5393
                                       Facsimile: (713) 223-5909


                                      AND

                                    LAW OFFICES OF MANUEL SOLIS, PC

                                  By: /s/ Stephen R. Walker
                                       Stephen R. Walker
                                       State Bar No. 24001820
                                       Texas Bar No. 24034729
                                       Gregory J. Finney
                                       Texas Bar No. 24044430
                                       Juan A. Solis
                                       Texas Bar No. 24103040
                                       6657 Navigation Blvd.
                                       Houston, TX 77011
                                       Phone: (713) 277-7838
                                       Fax: (281) 377-3924
                                       swalker@manuel soli s.com
                                       gfi nneymanue1soii s.com
                                       jusolis@manuelsolis.com

                                      ATTORNEYS FOR PLAINTIFF
